 

Case 3:20-Cv- -00420- K-BH Document 3 Filed 02/20/20 Page 1of8 PagelD 4

1 oy ‘5 DISTRICT COURT -
oo THER 1ST OF TA
PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) "1 .

IN THE ED STATES DISTRICT COURT om OFEB 20 PH [:43
FORT DISTRICT OF TEXAS | .

~ DIVISION oPUTY over Re.
It feed Ad if fee iA.

; as Name and ID Number ) . ' ; a
| — | . 3-20CV-0420K

Place of Confinement
CASE NO.
(Clerk will assign the number)

 
       

 

e

erendant’s e d

 

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE“ET-AL.”)

 

INSTRUCTIONS - READ CAREFULLY —
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDIT. TIONAL BLANK PAGE AND WRITE ON IT.

3.. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

 

 

 
‘Case 3:20-cv-00420-K-BH _ Pocument 3 Filed 02/20/20 Page 2of8 PagelD 5

FILING FEE AND IN FORMA PAUPERIS (1FP)

1, In order for. your complaint to be filed, it must be accompanied by the statutory filing fee of $350 00 plus a an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In. this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
@ current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known asin forma pauperis
data sheet, from the law library at your prison unit.

| 3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an

appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.

§ 1915. Thus, the court is required to assess and, when finds exist, collect, the entire filing fee or an initial partial

filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
Jorma pauperis and the certificate of inmate trust account, Complete all essential paperwork before submitting it
_ to the court.

CHANGE OF ADDRESS

It is your respoisibility to inform the court of any change of address and its effective date., Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal

 . of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

J. PREVIOUS LAWSUITS Lo Le
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? UV_YES_._ NO

- B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another t piece of paper, giving the same information. )

1. Approximate date of filing lawsuit:

2. Parties to previous la
oui, eats BLA UU LM, g

 

 

 

Defendant(s) 2. ;

7
Court: (If federal, name the district; if state, name the cons) 7AM. Cassatlee —
Cause number: —_

 

Name of judge to whom case was assigned: |
‘Disposition: (Was the case dismissed, appealed, still pending?)
Approximate date of disposition:

 

sR

 
Case 3:20-cv-00420- K- BH Document 3 Filed 02/20/20 Page 3 of 8 PagelD’ 6 -

 

I. | PLACEOFPRESENT CONFINEMENT: 2 Ste ere te
I. | EXHAUSTION OF GRIEVANCE PROCEDURES: . .
Have you exhausted all steps of the institutional grievance procedure? ___YES 0

. Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

 

 

 

 

 

B. Fullname of each defendant his official position, his place of employment, and his full mailing address.

 

 

 

Defendant #!:
Briefly describe the act(s) or onion of this nye. claimed haymed you. .
. ‘ t . ‘
Mee Hh Me fe Vent tehice pete wa3 a
Defendant #2: .

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you. -

 

Defendant #3:

 

- Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

. Defendant #4:

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant#5:

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 
~ Case 3:20-cv-00420-K-BH Document 3 Filed 02/20/20 Page 4 of 8 PagelD 7

STATEMENT OF CLAIM:

State here ina short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give

any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the

complaint must be stated briefly and concisely. IF even VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR CQMPLAINT

MAA Abo p EE, Lief r7g ce foo 1

Gee Ghasing ly lavas bh oba cael gy a:
IS FMBEP ELS’ VA V7. A LMSC "Shs Aue ke
ies tayciah A, 0 iyo hag ve baeg Goyplead ahaa $ by

 

as te La a Whe FX 1S £8 S-)
elhourh Vlhal Tha tppcl ly rial hry Bh Syus Aearecrgehe eu ite CO
AMM REL Lene ty LUhYY J Sf” Sr OMEL. *

CELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or

"TS uh fo Jl athe marsa sillese Ash gaar 7

GENERAL BACKGROUND INFORMATION:

A.. Stat omplete f alae Vode, os ve ever used WL own by including y and all gliases.
Le LWIVEL

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
Pris - or FBI numbers ever assigned to you.

“LL0UIPSLS. PHC.

 

 

SANCTIONS .
-A. Have you been sanctioned by any court as a result of any lawsuit you have filed? = YES a

B.. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division):
Case number:_

Approximate date sanctions were imposed:
Have the sanctions been lifted or otherwise satisfied? . YES____NO

 
Case 3:20-cv-00420-K-BH Document 3 Filed 02/20/20 Page 5of8 PagelD 8

C. Has any court ever warned or notified you that sanctions could be imposed? YES O

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.

Executed on: ~“IN Zw
: DATE |

(If more than one, use another piece of paper and answer the same questions.)

lL. Court that issued warning (if federal, give the district and division):
2. Case number:

 

 

3. Approximate date warming was issued:

 

~- .

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

lL.

Signed this

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

T understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

T understand I must exhaust all available administrative remedies prior to filing this lawsuit.

I understand I am prohibited from bringing an ix forma pauperis lawsuit if [have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am.under
imminent danger of serious physical injury. . .
Tunderstand even if 1 am allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court; which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid. ,

TPA yor Lea | 20 GO .

(Day) (month) (year)

: CALAE |
(Signature of Plaintiff).

WARNING: Plaintiff is advised any false or deliberately misleading information provided in-response to the
above questions may result in. the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice. -

 

 
 

 

Case 2:20-¢ 10205 6fpyproen TELA 66e page
So / Tivee police ae dal ie Me Oe GO

bihos AFL Gee perct thee VE. bone!
eth le hold ae Zi tal Phe 10 Hees

fick fiw GP Bed er OD

shape

Taal Glow 8 «Sas thes
A/ pile ive
Le toll Zo fel HE heb hE

4M
me bbl Bef 141 3 090 DL Sane

pile 6 Ion S hago ae 4 Cage bbl
Hiboce bom Ube Fire for forelles act Mo y Ie

oc | orl tod bE [fate belo
ve pie (al EEE LL eedle 1b thre |

ZL hs tbe yobs yobs boone He. Lerep polbase cn bau

Pe ab ald LL Myon, hve. Len dni gor< CASAS
Mere Mp os mis2pp te hobs v2" ct Ste

 

   

 
Case 3:20-cv-00420-K-BH Document 3 Filed 02/20/20 Page 7 of 8 PagelD 10 ,

 

 

          

“ozoz OF adsl bezseoons 7 mr ray
999 000 $ zozszaiz ae aia

SP ee

= pease
LEE Fee Ed J cB iu

SrPC/0H) A ,

¢ we ye ee —_ voce ag ee
- 0 eer. yy" , ee we ss aati. diane. <— aptanan thao Sachem,
~ PE m4 gee TRB TS sae on Sie ~
: . ' :

 
 

4
4
QO
oO
o
©
Oo
oO .
—
oO
0
oO
o
©
Oo
©
N
~~
©
N
—
N
oO
Oo
‘vo
iL
o
~
Cc
oO
E
SS
oO
oO
Qa
-
a
“<
©
N
+
oO
9
>
°
©
N
o
o
n
©
O

 

a

SVOLE'ceS
swesHoig esewu]

te .

~ —— - a x q , ~
- ae —— i se ee tat MMe - 21 -agh-- Ta A Gf -~-4 - o: ~
